IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MATTHEW M. PHLIPOT,                        §
                                               §
          Defendant Below,                     §   No. 187, 2018
          Appellant,                           §
                                               §   Court Below—Superior Court
          v.                                   §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   ID. No. 0903021873 (S)
                                               §
          Plaintiff Below,                     §
          Appellee.                            §

                                Submitted: April 26, 2018
                                 Decided: June 14, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                          ORDER

         This 14th day of June 2018, after careful consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the record below, we conclude

that the judgment below should be affirmed on the basis of the Superior Court’s

March 29, 2018 order denying the appellant’s third motion for postconviction relief.1

The Superior Court did not err in concluding that the motion was procedurally barred

by Superior Court Criminal Rule 61 and that the appellant had failed to overcome

the procedural hurdles.




1
    State v. Phlipot, 2018 WL 1581195 (Del. Mar. 29, 2018).
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                   BY THE COURT:

                                   /s/ James T. Vaughn, Jr.
                                         Justice




                                     2